527 F.2d 612
Enoch CHISM, Petitioner-Appellee,v.Theodore KOEHLER, individually and as Warden of MarquetteBranch Prison, Respondent-Appellant.
Nos. 75--1989, 75--1990.
United States Court of Appeals,Sixth Circuit.
Jan. 14, 1976.Certiorari Denied April 19, 1976.See 96 S.Ct. 1686.

Frank J. Kelley, Atty. Gen. of Mich., Robert A. Derengoski, Sol.  Gen., Jann C. Ryan, Asst. Atty. Gen., Lansing, Mich., for respondent-appellant in both.
John J. Rae, Calhoun County Pros.  Atty., Marshall, Mich., for amicus curiae in both.
Peter H. Shumar, Marquette, Mich., Joel M. Shere, American Civil Liberties Union, Detroit, Mich., for petitioner-appellee in both.
ORDER
Before WEICK, Circuit Judge, HOWARD T. MARKEY,* Chief Judge, U.S. Court of Customs and Patent Appeals, and LIVELY, Circuit Judge.


1
Upon careful consideration of the record before the court together with the briefs and oral arguments of counsel the court concludes that the district court did not err in granting the petition for a writ of habeas corpus in this action.  Accordingly, the judgment of the district court is affirmed on the basis of the opinion of Senior United States District Judge Ralph M. Freeman reported at 392 F.Supp. 659 (E.D.Mich.1975).



*
 Sitting by designation